Title: Joel Barlow to Thomas Jefferson, 2 May 1811
From: Barlow, Joel
To: Jefferson, Thomas


          
            My dear Sir
            Kalorama 2 May 1811—
          
           I have delayed a few days my answer to your very kind letter of the 16th wishing first to ascertain whether the mission in question would really take effect or not. The equivocal accounts hitherto recieved of the present disposition of the French government relative to the its obnoxious decrees have rendered it doubtful whether the dignity & interest of the U.S. would be best consulted by expediting or delaying my departure. There seemed even to be a possible case in which it might be proper to suspend indefinitely our diplomatic intercourse with both the belligerents. But I believe it is now decided or will be very soon that I must depart. & I assure you that so far as it regards myself I see it with great regret, & that on many accounts.—I have seen too much of the world to promise myself any pleasure from a farther acquaintance with it. We are too well situated in private life & too far advanced in age to render it otherwise than extremely inconvenient to break up or derange our domestic establishment.  And I join you in regretting, tho neither of us can have much reason to do it, the retardment of my great literary project. I do not abandon it, & my intention is to pursue it in some degree while absent & to return to it again here as soon as I am able. To preserve however your property from accidents on this score I have boxed up your books left in my hands, in the same boxes they were left sent in, & I shall leave them in deposit at the President’s house subject to your order.—They are all safe & the number entire.
          Is it not probable that t some documents are to be drawn from the french archives to throw light on our revolution & the peace of 1783, or on the history of our Colonial state & the war of 1756?—Should you think of any points capable of being illucidated from such researches there as may possibly be in my power I would thank you to point them out to me either before I go or after I am gone. As my ultimate object is a complete history of the U. States from their origin as colonies.
           I shall with great pleasure embrace your offer of a correspondence, which may be carried on with convenience thro the Dept of State. Your little commissions already recieved shall be attended to, & I beg you to give me without Scruple as many more as you may find occasion for. I doubt not but there is plenty of time, as it is not probable I shall be off in less than 15 or 20 days.  Mr Lee & Mr Warden will probably go in the same ship with us.—
            Mrs Barlow joins me in every sentiment of great respect gratitude & affection to you, & we beg you to present us kindly to Mr & Mrs Randolph & their children.
          
            Joel Barlow
        